Citation Nr: 9921148	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  99-01 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for low back syndrome, 
currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty from August 1974 to October 
1985.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Atlanta, Georgia 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
that denied the veteran's claim for an increased evaluation for 
his service-connected low back syndrome, which is currently rated 
20 percent disabling.


REMAND

The veteran contends that an increased rating is warranted 
because his low back disorder is more disabling than the current 
20 percent rating reflects.  He asserts that his service-
connected low back disorder has increased in severity and that he 
has constant pain and increased limitation of motion.  The 
veteran has also alleged that he is unable to work as a result of 
his back condition.  It is noted that the veteran was employed as 
a corrections officer in the Georgia state prison system from 
1987 to 1996.  

The veteran's low back syndrome has been evaluated under the 
criteria set forth in 38 C.F.R. § 4.17a, Diagnostic Code 5295 
(1998).  Under the provisions of this diagnostic code, 
lumbosacral strain characterized by only slight subjective 
symptoms warrants a zero percent rating.  If there is 
characteristic pain on motion, a 10 percent rating is warranted.  
If there is muscle spasm on extreme forward bending, loss of 
lateral spine motion, a 20 percent rating is warranted.  The 
highest schedular evaluation for lumbosacral strain, a 40 percent 
rating, is warranted where the strain is severe, with listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint spaces, or with some of these 
characteristics with abnormal mobility on forced motion.  

The Board also noted that a 40 percent rating is also warranted 
under the criteria of Diagnostic Code 5292 for severe limitation 
of motion in the lumbar spine.  38 C.F.R. § 4.17a, Code 5292 
(1998).

In this regard, the Board notes that the United States Court of 
Veterans Appeals (Court) has stressed that, in evaluating 
disabilities of the joints, VA has a duty to determine whether 
the joint in question exhibits weakened movement, excess 
fatigability, or incoordination, and whether pain could 
significantly limit functional ability during flare-ups or when 
the joint is used repeatedly over a period of time.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (1998).  
The Court has indicated that these determinations should be made 
by an examiner and should be portrayed by the examiner in terms 
of the additional loss in range of motion due to these factors 
(i.e., in addition to any actual loss in range of motion noted 
upon clinical evaluation).

Review of the record reveals that the veteran was afforded a VA 
examination pertaining to the evaluation of his low back syndrome 
in June 1998.  However, the examiner indicated on the examination 
report that the veteran's medical records were not available to 
him for review.  In that regard, the duty to assist includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran which takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  This is to ensure that 
the evaluation of the disability is a fully informed one.  
Accordingly, the RO should request that the veteran undergo a 
contemporaneous examination, to include documented review of the 
veteran's medical history.

Furthermore, in light of the veteran's contentions, the Board 
believes an attempt must be made to obtain the veteran's medical 
records from his former employer for the years he was employed as 
a correctional officer.  In addition, there appear to be 
additional VA medical records that have not been associated with 
the claims folder and which might be pertinent to this claim.  

In light of the foregoing, and in keeping with VA's duty to 
assist the veteran in the development of facts pertaining to his 
claim, 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998), the Board finds that further development is in order 
prior to appellate disposition of this case.  Accordingly, the 
Board hereby REMANDS this case to the RO for the following 
actions:

1.  The RO should obtain the names and 
addresses of all medical care providers who 
have treated the veteran for his chronic 
low back syndrome since January 1986.  
Specifically, these should include 
examination and treatment records from his 
former period of employment as a Georgia 
state correctional officer.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain and 
associate with the claims file copies of 
treatment records identified by the 
veteran.  If no records can be obtained, 
the veteran and his representative should 
be informed of the negative results.  
38 C.F.R. § 3.159 (1998).

2.  The RO should obtain and associate with 
the claims folder all of the veteran's VA 
medical records, including inpatient, 
outpatient, and mental hygiene clinic 
records, from January 1986 to the present.

4.  The RO should also arrange for a VA 
orthopedic examination determine the nature 
and severity of the veteran's service-
connected low back disorder.  All indicated 
testing should be conducted.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
physician prior to conduction and 
completion of the examination.  The 
examiner should be asked to determine 
whether the veteran's lumbosacral spine 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service connected 
disorder and/or any other disorder or 
factor such as obesity; and, if feasible, 
these determinations should be expressed in 
terms of the degree of additional range of 
motion loss due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner should also provide an opinion 
as to whether pain could significantly 
limit functional ability during flare-ups 
or when the low back is used repeatedly 
over a period of time.  This determination 
should, if feasible, be portrayed in terms 
of the degree of additional range of motion 
loss due to pain on use or during flare-
ups.  Any opinion expressed must be 
accompanied by a written rationale.

4.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to an increased rating for low 
back syndrome, considering the 
applicability of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. 
§ 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a 
joint, as discussed by the Court in DeLuca 
v. Brown.

5.  If the decision remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case which summarizes the pertinent 
evidence, all applicable law and 
regulations, and reflects detailed reasons 
and bases for the decision.  They should 
then be afforded the applicable time period 
in which to respond.

After the above actions have been accomplished, the case should 
be returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran until 
he receives further notice.

By this REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this case.  
The purpose of this REMAND is to further develop the record and 
to accord the veteran due process of law.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999).  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).



